In the name of God, the Merciful,
H.E. Mr. Volkan Bozkir, President of the General Assembly
H.E. Mr. Antonio Guterres, Secretary General
Ladies and Gentlemen, Heads and Members of delegations,
I wondered while preparing this statement what more could I tell you, after all that I have said in previous statements, about the perpetual tragedy and suffering being endured by my people — which the world is witness to daily — and about their legitimate aspirations — which are yet to be fulfilled — to freedom, independence and human dignity, as enjoyed by the peoples of the world.
Until when, ladies and gentlemen, will the question of Palestine remain without a just solution as enshrined in United Nations resolutions? Until when will the Palestinian people remain under Israeli occupation and will the question of millions of Palestine refugees remain without a just solution in accordance with what the United Nations has determined over 70 years ago?
Ladies and Gentlemen,
The Palestinian people have been present in their homeland, Palestine, the land of their ancestors, for over 6000 years, and they will continue living on this land, steadfast in the face of occupation, aggression and the disappointments and betrayals, until the fulfilment of their rights.
Despite all they have endured and continue to endure, despite the unjust blockade that targets our national decision, we will not kneel or surrender and we will not deviate from our fundamental positions, and we shall overcome, God willing.
We have accepted the rule of international law and UN resolutions, and we have done so in spite of the historic injustice that we have borne from 1917 to the present day, and even though these resolutions only acknowledged as Palestinian the territories occupied in 1967. Yet, the Israeli occupying Power, with the support of the present US administration, wants to substitute this basis for a just solution with the US ‘Deal of the Century’ and the planned annexation of over 33% of the land of the State of Palestine, in addition to the annexation of occupied East Jerusalem, including Al-Aqsa Mosque and the Church of the Holy Sepulchre. We have rejected this deal, as did the international community, as it contravenes international law and UN resolutions, which recognized, inter alia, the existence of the State of Palestine in 2012 as part of the international order.
We have always sought a just, comprehensive and lasting peace, and we have agreed to all the initiatives presented to us. I have personally dedicated my life to achieving this desired peace, notably since 1988, followed by the Madrid Conference and the Oslo Accords in 1993, and to this very day. We accepted and remained committed to the Arab Peace Initiative, as it provides for peace, security and coexistence once the occupation ends. We did all of this for peace.
What did Israel, the occupying Power, do in return? It violated all agreements signed with us, undermined the two-State solution through its oppressive practices of killing and maiming, arrests, home demolitions, asphyxiating our economy, and systematically acting to alter the character and identity of occupied Jerusalem, attacking its Muslim and Christian holy sites, notably Al-Aqsa Mosque, and pursuing its settler colonialism on our land and against our people, ignoring the Arab Peace Initiative for peace and actively attempting now to kill another opportunity for peace through reckless unilateral measures.
Finally, it announces normalization agreements with both the UAE and Bahrain, in violation of the Arab Peace Initiative, and the terms of reference of a comprehensive, lasting and just solution in accordance with international law. The Palestine Liberation Organization has not given a mandate to anyone to speak or negotiate on behalf of the Palestinian people and the only path to lasting, comprehensive and just peace in our region requires ending the occupation and securing the independence of the State of Palestine on the 1967 borders with East Jerusalem as its capital.
In this regard, I call on the Secretary-General of the United Nations to undertake, in cooperation with the Quartet and the Security Council, preparations to convene an international conference with full authority and with the participation of all concerned parties, early next year, to engage in a genuine peace process, based on international law, UN resolutions and the relevant terms of reference, leading to an end the occupation and the achievement by the Palestinian people of their freedom and independence within their State, with East Jerusalem as its capital, on the 1967 borders, and resolving all final status issues, notably the question of the refugees, based on resolution 194.
Ladies and Gentlemen,
Those who believe the Palestinian people can coexist with the occupation or be subdued by pressure and diktats are under an illusion, as are those who are being misled to believe that they can circumvent our people, who bear this struggle and are its only address. Let everyone know there will be no peace, no security, no stability and no coexistence in our region while this occupation continues and a just, comprehensive solution to the question of Palestine, the core of the conflict, remains denied.
In Palestine, ladies and gentlemen, there is a living nation, creative, civilized, peace-loving, aspiring passionately to freedom. A nation that has been able — despite the occupation that besieges our lives — to build an active and modern society, that believes in democracy and the rule of law and has been able to preserve its national existence and identity despite all the political and philosophical differences between its diverse components. Here we are, despite all the obstacles that you know too well, preparing ourselves to hold parliamentary elections, followed by presidential elections, with the participation of all factions and political parties.
We will continue creating life and hope under the flag of national unity and democracy. We will continue resisting all attempts and plans to erase us, and we will secure our rightful and natural place among nations and exercise the rights granted to us by international legitimacy, including our right to resist this occupation in accordance with international law.
We will continue building the institutions of our State and consolidating them on the basis of the rule of law. We will continue combating international terrorism, as we have done for years past. We will remain faithful to peace, justice, human and national dignity under all circumstances.
I salute the great Palestinian people that bravely pursues the struggle for freedom and independence. I salute our martyrs, prisoners and wounded. I salute Jerusalem and our people who remain steadfast in its holy sites. I salute our people in the besieged Gaza Strip. I salute our people in the refugee camps everywhere. I salute all those who stand with us and with our rights from all countries, nations and organizations.
Peace be upon you.